COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 
2-03-496-CR
 
 
GARY 
RAY KINSON                                                               APPELLANT
 
V.
 
THE STATE OF 
TEXAS                                                                  STATE
 
----------
FROM 
THE 355TH DISTRICT COURT OF HOOD COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion To Withdraw Notice Of Appeal And Dismiss 
Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate 
procedure.  Tex. R. App. P. 
42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal.  See 
id.; Tex. R. App. P. 43.2(f).
   
                                                                  PER 
CURIAM
 
 
PANEL D:   CAYCE, 
C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 29, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.